Citation Nr: 0708708	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine army service from May 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
service connection for the cause of the veteran's death.

2.  The appellant did not perfect an appeal of the September 
2002 rating decision.

3.  Evidence submitted since the September 2002 denial of the 
appellant's claim is either cumulative or redundant and does 
not raise a reasonable probability of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the 
appellant obtain other relevant medical records.  The duty to 
assist also requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 
(2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the appellant with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   




A.  Duty to Notify

In a February 2004 letter, the RO notified the appellant of 
the requirement of new and material evidence to reopen the 
previously denied claim.  This letter also informed the 
appellant of the evidence required to establish entitlement 
to service connection for the cause of the veteran's death 
and stated that the evidence must establish a relationship 
between an injury, event, or disease in service and the cause 
of the veteran's death.  This letter advised the appellant 
that "new" evidence is that which is submitted to the VA 
for the first time and "material" evidence is that which 
raises a reasonable probability, when considered with the 
evidence already of record, that the conclusion would change.   
This letter also notified the appellant of VA's duty to 
assist, described what evidence VA would be responsible for 
obtaining and what evidence VA would assist her in obtaining 
and advised her to submit any pertinent evidence in her 
possession.

The Court held in Kent that the appellant must be notified of 
the elements of service connection found lacking in the 
previously denied claim.  The February 2004 letter  notified 
the appellant that the claim was denied previously because 
the evidence was not sufficient to show a causal relationship 
between the veteran's active duty service and the condition 
that caused his death.  The September 2002 rating decision 
also informed the appellant that there was no evidence that 
the veteran was treated during service for conditions that 
caused or contributed to his death and that the veteran's 
service examinations showed normal cardiovascular and 
respiratory findings and that the veteran was not service 
connected for any disabilities during is lifetime. 

B.	Duty to Assist

The requirements of the duty to assist have been fulfilled in 
this case.  The evidence in this case includes service 
medical records and post-service medical records.  The 
appellant has not identified any outstanding relevant 
evidence.
With respect to VA's duty to provide a medical opinion, VA 
regulations provide that a medical examination or opinion 
will be provided when necessary to make a decision on a 
claim.  38 C.F.R. 3.159(c)(4).  Under 3.159(c)(4), an 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence and indicates that the claimed disability 
may be associated with an established event, injury or 
disease in service or with another service-connected 
disability.  In this case, there is no evidence that the 
veteran had a disease or injury in service that is associated 
with the cause of death.  Therefore, a medical opinion is not 
necessary to decide the claim.  

II.  Analysis of Claim

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death in 
a September 2002 rating decision.  The RO found that the 
veteran service connection was not in effect for any 
conditions during his lifetime and that the evidence did not 
show that the veteran was diagnosed or treated during service 
for any of the conditions that caused his death.  The death 
certificate reflect the immediate cause of death was 
cardiorespiratory arrest secondary to multiorgan failure 
secondary to undifferentiated small cell cancer of the right 
lung.  

In a letter dated in September 2002, the RO notified the 
appellant of the rating decision and of her appellate rights 
with regard to that decision, but the appellant did not 
appeal the decision to the Board.  The September 2002 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

The appellant attempted to reopen her claim in October 2004 
by submitting a letter and medical records.  A claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2006)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue, 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, there must be evidence that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected condition to constitute a contributory cause of 
death, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2006);  
see also Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, evidence on file at the time of the adverse 
September 2002 rating decision included the veteran's death 
certificate; clinical records from the Veterans Memorial 
Medical Center  (VMMC) with diagnostic reports, dated from 
September 2001 to November 2001, and the veteran's service 
medical records.

Evidence submitted since September 2002 includes: duplicate 
copies of the September and November 2001 VMMC medical 
records; Philippine Army records; affidavits from the 
appellant and from individuals who served with the veteran; 
medical certificates regarding the veteran's treatment for 
hypertension and for a lung condition; and medical records 
documenting the veteran's treatment for acute bronchitis, 
pulmonary infection and lung cancer.  

The hospital records from VMMC medical record, dated from 
September to November 2001, are neither new nor material.  
These records were considered during the initial adjudication 
of the appellant's claim.    

Among the new medical evidence are x-ray reports and medical 
certificates related to the veteran's treatment for various 
conditions including bronchitis, hypertension and lung 
cancer.  An undated x-ray report from Cross Medical Center 
received in November 2004 contains diagnostic impressions of 
pulmonary neoplasm and atheromatous aorta.  Another radiology 
report dated in November 2001, contains findings of left lung 
pulmonary nodules and a large pulmonary mass with malignant 
features in the right lung.  A medical certificate dated in 
November 2004 indicates that the veteran underwent treatment 
for hypertension in 1989.  Another medical certificate dated 
in October 2004 reflects that the veteran was treated for 
acute bronchitis in September 1995.  These records, while 
new, are not material to the claim, as they do not relate to 
an unestablished fact necessary to substantiate the claim.  
The claim was previously denied due to a lack of evidence 
that the veteran was diagnosed or treated during service for 
any of the conditions that caused his death. 

The newly submitted evidence also includes several 
affidavits.  An April 2004 affidavit from the appellant 
describes her husband's military service and states that he 
died from cancer.  Another affidavit from two individuals who 
served with the veteran, dated in October 2004, indicates 
that the veteran told them in 1946 that he had heart 
problems, hypertension and difficulty breathing.  Lay 
statements such as these are not new and material evidence 
and cannot serve to reopen a previously denied claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  The statements 
submitted contain recitations of information provided to the 
individuals by the veteran.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Insofar as 
the individuals reported their own observations, that on this 
one occasion in 1946 they had observed him to be "pale and 
had a difficulty in breathing and coughing later," this 
evidence, even though presumed to be true, is not evidence 
which warrants reopening the claim.  The prior denial was on 
the basis that the disabilities which resulted in his death 
were not manifested until over 50 years after his service.  
The observations of the individuals of the veteran's 
difficulties on one day in 1946 are too vague to be 
considered so significant as to raise a reasonable 
possibility of substantiating the claim.  

The Board finds that the evidence received since September 
2002 is either cumulative or redundant and is not material to 
the question of whether the veteran's death was caused by a 
service-connected disability.  This evidence fails to 
demonstrate that the veteran was treated during service for 
any of the conditions that caused or contributed to his death 
and does not contain any competent medical evidence of a 
relationship between the veteran's service and the conditions 
that caused or contributed to the veteran's death.  
Therefore, in the absence of new and material evidence, the 
appellant's claim to reopen must be denied.




ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


